Back to Form 8-K [form8-k.htm]
Exhibit 10.5
 
 
WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN


PERFORMANCE STOCK UNIT AGREEMENT


This PERFORMANCE STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
effective as of [•] (the “Grant Date”), by and between WellCare Health Plans,
Inc., a Delaware corporation (the “Company”), and [•] (the “Grantee”).
 
RECITALS


In consideration of services to be rendered by the Grantee as an employee of or
service provider to the Company and its Subsidiaries and to provide incentive to
the Grantee to remain with the Company and its Subsidiaries, it is in the best
interests of the Company to make a grant of Performance Stock Units (as defined
below) to Grantee in accordance with the terms of this Agreement; and


The Performance Stock Units are granted pursuant to the WellCare Health Plans,
Inc. 2004 Equity Incentive Plan (the “Plan”) the terms of which are incorporated
herein for all purposes.  The Grantee hereby acknowledges receipt of a copy of
the Plan.  Unless otherwise provided herein, terms used herein that are defined
in the Plan and not defined herein shall have the meanings attributable thereto
in the Plan.


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.           Award of Performance Stock Units.  The Company hereby grants on the
Grant Date to the Grantee [•] performance stock units relating to Shares
(individually, “Performance Stock Unit” and collectively, the “Performance Stock
Units”), which Performance Stock Units are and shall be subject to the terms,
provisions and restrictions set forth in this Agreement and in the Plan.  The
[•] Performance Stock Units granted hereby is the “Target Award”.  Each vested
Performance Stock Unit represents the right to receive one Share, subject to the
terms and conditions set forth in Section 2.  The minimum number of Shares
issuable in respect of the Performance Stock Units is zero; the maximum number
of Shares issuable in respect of the Performance Stock Units is equal to [•]
(the “Maximum Award”).  The purchase price per share of Performance Stock Units
is $.01 per share (the par value of a Share), which is deemed paid by the
Grantee’s prior services to the Company.


2.           Vesting of Performance Stock Units.


(a)           Except as otherwise provided in Sections 2(b) and 3 hereof and
subject to the achievement of the financial and performance criteria set forth
in Schedule 1, only if, and to the extent that, the Committee, in its sole
discretion, determines that the Company has achieved the financial and
performance criteria set forth in Schedule 1, which is incorporated by reference

 
 

--------------------------------------------------------------------------------

 

herein, the Grantee shall become vested on [•] (the “Vesting Date”) with respect
to the number of Performance Stock Units as determined by the Committee in its
sole discretion.  Any Performance Stock Units granted pursuant to this Agreement
that do not vest on the Vesting Date shall automatically and without notice
terminate, be forfeited and become null and void.


(b)           Notwithstanding the foregoing or as a limitation of Section 11,
the Committee in its sole discretion, shall be permitted at any time prior to
the March 15th immediately following the Vesting Date to reduce or otherwise
amend the number of Shares deliverable (including determining that zero Shares
should be delivered), regardless of whether the financial and performance
criteria set forth in Schedule 1 have been achieved.


3.           Termination of Services.  Upon the termination or cessation of
Grantee’s employment with, or provision of service to, the Company and its
Subsidiaries, for any reason whatsoever, any unvested Performance Stock Units
shall automatically and without notice terminate, be forfeited and become null
and void.


4.           Delivery of Shares Pursuant to Vested Performance Stock
Units.  Except as provided in Section 2(b), Shares equal to the number of vested
Performance Stock Units will be delivered to the Grantee as soon as practicable
but in no event later than 30 days following the earliest to occur of:  (i)
[insert date specified in performance stock unit election form], (ii) the date
of termination or cessation of Grantee’s employment with, or provision of
service to, the Company and its Subsidiaries or (iii) a Change in Control;
provided, such Change in Control is a “change of ownership”, “change in
effective control” or “change in ownership of a substantial portion of assets”,
as defined under Section 409A of the Code and the regulations thereunder.


5.           Rights with Respect to Performance Stock Units.


(a)           The Grantee shall have none of the rights of a holder of Shares.


(b)           If at any time while this Agreement is in effect (or Performance
Stock Units granted hereunder shall be or remain unvested while Grantee’s
employment or provision of services continues and has not yet terminated or
ceased for any reason), there shall be a reorganization, recapitalization, stock
split, stock dividend, combination of Shares, merger, consolidation,
distribution of assets or any other change in the corporate structure or shares
of the Company, the Committee shall make any adjustments it deems fair and
appropriate in the number of Performance Stock Units then subject to this
Agreement.  If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded and no Share will be issued in connection with
such fraction.


(c)           In the event of any merger, consolidation or other reorganization
in which the Company is not the surviving or continuing company or in which a
Change in Control is to occur, all of the Company’s obligations regarding the
Performance Stock Units shall, on such terms as may be approved by the Committee
prior to such event, be assumed by the surviving or continuing company or
canceled in exchange for property (including cash).

 
2

--------------------------------------------------------------------------------

 

                                (d)           Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Performance Stock Units awarded hereunder, shall not affect
in any manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations,
stock splits, stock dividends, combination of shares or other changes in the
Company’s capital structure or its business, (ii) any merger, consolidation or
similar transaction by or of the Company, (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Performance Stock Units and/or that would include, have or
possess other rights, benefits and/or preferences superior to those that the
Performance Stock Units include, has or possesses, or any warrants, options or
rights with respect to any of the foregoing, (iv) the dissolution or liquidation
of the Company, (v) any sale, transfer or assignment of all or any part of the
stock, assets or business of the Company, or (vi) any other corporate
transaction, act or proceeding (whether of a similar character or otherwise).


6.           Transferability.  Unless otherwise determined by the Committee, the
Performance Stock Units are not transferable.  Any attempt to effect a Transfer
of any Performance Stock Units shall be void ab initio.  For purposes of this
Agreement, “Transfer” shall mean any sale, transfer, encumbrance, gift,
donation, assignment, pledge, hypothecation, or other disposition, whether
similar or dissimilar to those previously enumerated, whether voluntary or
involuntary, directly or indirectly, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.


7.           Tax Withholding Obligations.


(a)           The Grantee agrees as a condition of this grant to make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Performance Stock Units or the Grantee’s acquisition of Shares
under this grant.  In the event that the Company determines that any tax or
withholding payment is required relating to this grant under applicable laws,
the Company will have the right to:  (i) require that the Grantee arrange such
payments to the Company, or (ii) cause an immediate forfeiture of Shares subject
to the Performance Stock Units granted pursuant to this Agreement with a Fair
Market Value on the date of forfeiture equal to the withholding or other taxes
due.  In addition, in the Company’s sole discretion and consistent with the
Company’s rules (including, but not limited to, compliance with the Company’s
Policy on Inside Information and Insider Trading) and regulations, the Company
may permit the Grantee to pay the withholding or other taxes due as a result of
the vesting of the Grantee’s Performance Stock Units by delivery (on a form
acceptable to the Committee or Company) of an irrevocable direction to a
licensed securities broker selected by the Company to sell Shares and to deliver
all or part of the sales proceeds to the Company in payment of the withholding
or other taxes. If the Grantee delivers to the Company Shares already owned by
the Grantee as payment for any withholding or other tax obligations, (i) only a
whole number of Shares (and not fractional Shares) may be delivered and (ii)
Shares must be delivered to the Company free and clear of any liens of any
kind.  Delivery for this purpose may, at the election of the Grantee, be made
either by (A) physical delivery of the certificate(s) for all such Shares
tendered in payment of the withholding or other tax obligations, accompanied by
duly executed instruments of transfer in a form acceptable to the Company, or
(B) direction to the

 
3

--------------------------------------------------------------------------------

 

Grantee’s broker to transfer, by book entry, such Shares from a brokerage
account of the Grantee to a brokerage account specified by the Company.  If
Shares are withheld from the Grantee to pay any withholding or other tax
obligations, only a whole number of Shares (and not fractional shares) will be
withheld in payment.


(b)           Tax consequences on the Grantee (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Performance Stock Units (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee.  The Grantee
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and the Grantee’s filing, withholding and payment (or
tax liability) obligations.


8.           Amendment, Modification and Assignment; Non-Transferability.  The
Committee may amend or modify this Agreement at any time consistent with Section
2(b).  This Agreement (and Grantee’s rights hereunder) may not be assigned, and
the obligations of Grantee hereunder may not be delegated, in whole or in
part.  The rights and obligations created hereunder shall be binding on the
Grantee and his or her executors, administrators, heirs, successors and assigns
of the Company.


9.           Complete Agreement.  This Agreement (together with the Plan and
those agreements and documents expressly referred to herein, for the purposes
referred to herein) embody the complete and entire agreement and understanding
between the parties with respect to the subject matter hereof, and supersede any
and all prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any
way.  No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.


10.         Miscellaneous.


(a)           No Right to Continued Employment.  This Agreement and the grant of
Performance Stock Units hereunder shall not confer, or be construed to confer,
upon the Grantee any right to employment, or continued employment, with the
Company and its Subsidiaries.


               (b)           No Limit on Other Compensation
Arrangements.  Nothing contained in this Agreement shall preclude the Company
and its Subsidiaries from adopting or continuing in effect other or additional
compensation plans, agreements or arrangements, and any such plans, agreements
and arrangements may be either generally applicable or applicable only in
specific cases or to specific persons.


(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without

 
4

--------------------------------------------------------------------------------

 

materially altering the purpose or intent of this Agreement and the grant of
Performance Stock Units hereunder, such provision shall be stricken as to such
jurisdiction and the remainder of this Agreement and the award hereunder shall
remain in full force and effect).


(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Performance Stock Units hereunder shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company and
its Subsidiaries and the Grantee or any other person.  To the extent that the
Grantee or any other person acquires a right to receive payments from the
Company and its Subsidiaries pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.


(e)           Electronic Delivery and Signatures. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.  Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.


(f)           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
(without reference to the conflict of laws rules or principles thereof).


(g)           Section 409A.  This Agreement shall be interpreted, administered
and construed in a manner so as to avoid the imposition of interest, taxes and
penalties on the Grantee pursuant to Section 409A of the Code.  It is intended
that the Performance Stock Units shall comply with the requirements of Section
409A of the Code.  To the extent required in order to avoid the imposition of
any interest, penalties and additional tax under Section 409A of the Code, any
Shares deliverable  as a result of the Grantee’s termination of employment with
the Company or a Subsidiary will be delayed for six months and one day following
such termination of employment, or if earlier, the date of the Grantee’s death,
if the Grantee is deemed to be a “specified employee” as defined in Section 409A
of the Code and as determined by the Company.  Any delivery of Shares provided
for in this Agreement in connection with the Grantee’s termination of employment
shall be made to the Grantee only upon a “separation from service” (as such term
is defined and used in Section 409A of the Code).


(h)           Interpretation.  This Agreement is subject to all of the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan adopted by the Committee as may be in effect from time to
time.  If and to the extent that this Agreement conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly. The Grantee
accepts the Performance Stock Units subject to all of the terms, provisions and
restrictions of this Agreement and the

 
5

--------------------------------------------------------------------------------

 

Plan.  The undersigned Grantee hereby accepts as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under this Agreement.


(i)            Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.


(j)            Notices.  Any notice under this Agreement shall be in writing
addressed (i) if to the Company, to the attention of the Company’s Secretary at
8735 Henderson Road, Renaissance Two, Tampa, Florida 33634, or if the Company
should move its principal office, to such principal office and (ii) if to the
Grantee, to the Grantee’s last permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section
10(j).  Any notice or communication shall be delivered by facsimile (with proof
of transmission), by hand or by courier (with proof of delivery) or by such
other methods that are acceptable to the Company.  Notices and communications
may also be sent by certified or registered United States mail, postage prepaid,
addressed as above.  Notice shall be deemed to have been duly given when
delivered personally or when deposited in the United States mail or sent
pursuant to such other method acceptable to the Company.


(k)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.


               (l)            Counterparts.  This Agreement may be executed in
two or more separate counterparts, each of which shall be an original, and all
of which together shall constitute one and the same agreement.


11.         Forfeiture and Company Right to Recover Fair Market Value of Shares
Delivered Pursuant to Performance Stock Units.  If, at any time, the Board or
the Committee, as the case may be, in its sole discretion determines that any
action or omission by the Grantee constituted (a) wrongdoing that contributed to
(i) any material misstatement in or omission from any report or statement filed
by the Company with the U.S. Securities and Exchange Commission or (ii) a
statement, certification, cost report, claim for payment, or other filing made
under Medicare or Medicaid that was false, fraudulent, or for an item or service
not provided as claimed, (b) intentional or gross misconduct, (c) a breach of a
fiduciary duty to the Company or a Subsidiary or (d) fraud, then in each such
case, commencing with the first fiscal year of the Company during which such
action or omission occurred, the Grantee shall forfeit (without any payment
therefore) up to 100% of the Performance Stock Units that have not been vested
or settled and shall repay to the Company, upon notice to the Grantee by the
Company, up to 100% of the Fair Market Value of the Shares on the date such
Shares were delivered to the Grantee pursuant to the

 
6

--------------------------------------------------------------------------------

 

Performance Stock Units during and after such fiscal year.  The Board or the
Committee, as the case may be, shall determine in its sole discretion the date
of occurrence of such action or omission, the percentage of the Performance
Stock Units that shall be forfeited and the percentage of the Fair Market Value
of the Shares delivered pursuant to the Performance Stock Units that must be
repaid to the Company.


*  *  *  *  *



 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.


WELLCARE HEALTH PLANS, INC.




By: ______________________________
Name: Alec Cunningham
Title: Chief Executive Officer




Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.


GRANTEE:




By: __________________________________
[•]

 
8

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
VESTING CRITERIA FOR PERFORMANCE STOCK UNITS
 


All terms used in the chart below shall be defined and interpreted in the
Committee’s sole discretion.
 
METRIC
WEIGHT
THRESHOLD
  (50% payout)
TARGET
 (100% payout)
MAXIMUM
(150% payout)
 
FINANCIAL
 
50%
     
Return on Equity
25%
Below Peer Median (Discretion)
Peer Median
Above Peer Median (Discretion)
Operating Margin
25%
Below Peer Median (Discretion)
Peer Median
Above Peer Median (Discretion)
 
QUALITY
 
50%
     
 
Medicare STARS Report
 
 
Discretion
3.0
Discretion
 
Medicaid HEDIS/Quality Results
 
 
Discretion
Meeting contract standard
Discretion
 
Accreditation Achievement
 
 
Discretion
Meeting contract standard
Discretion

 
Regardless of whether any criteria set forth in Schedule 1 have been achieved,
in making a determination as to whether or not Performance Stock Units vest
pursuant to this award, and the number of Performance Stock Units that vest
pursuant to this award, if any, the Committee will take into consideration other
factors, including, but not limited to, unanticipated events, acquisition and
expansion costs, non-recurring and extraordinary items, and other equitable
factors, as determined by the Committee in its sole discretion, if such factors
occur.
 
Notwithstanding the foregoing or as a limitation of Section 11, the Committee,
in its sole discretion, shall be permitted at any time prior to the March 15th
immediately following the Vesting Date to reduce or otherwise amend the number
of Shares deliverable pursuant to this award (including determining that zero
Shares should be delivered), regardless of whether any criteria set forth in
Schedule 1 have been achieved.
